Carley, Judge.
Appellant appeals from his conviction of aggravated assault.
1. It was not error to prohibit appellant from cross-examining a witness for the state concerning specific prior acts of violence by the victim. See Music v. State, 244 Ga. 832 (1) (262 SE2d 128) (1979). Moreover, the purported prior violent acts of the victim were not directed toward appellant and would not have been admissible under the holding in Milton v. State, 245 Ga. 20 (262 SE2d 789) (1980).
2. In several enumerations appellant contends that it was error to fail to give his requests to charge. Review of the transcript demonstrates that an instruction on each and every principle of law contained in the requests was in fact given, either in the exact language of the request or in language substantially similar. There was no error. Frazier v. State, 150 Ga. App. 343, 344 (3) (258 SE2d 29) (1979).
3. Remaining enumerations of error are found either to be meritless or to have been abandoned.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.